UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 January 7, 2016 Date of Report (Date of Earliest Event Reported) VIVEVE MEDICAL, INC. (Exact Name of Registrant as Specified in Its Charter) Yukon Territory 1-11388 04-3153858 (State or Other Jurisdiction of Incorporation or Organization) (Commission File No.) (I.R.S. Employer Identification No.) 150 Commercial Street Sunnyvale, California 94086 (Address of Principal Executive Offices) (408) 530-1900 (Issuer’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐
